UNITED STATES DISTRICT COURT/EASTERN DISTRICT OF NEW YORK Attorney: MICHAEL D. STEGER, PC

 

ANDREW PROKOS

Plaintifi(s)
; Index # 19-CV-4028 BMC
- against -

Purchased July 15, 2019
LIONS EQUITIES, LLC, ETAL

Defendant(s)
AFFIDAVIT OF SERVICE

 

STATE OF NEW YORK: COUNTY OF NEW YORK ss:

EDDIE GARAY BEING DULY SWORN DEPOSES AND SAYS DEPONENT IS NOT A PARTY TO THIS ACTION, OVER THE AGE OF
EIGHTEEN YEARS AND RESIDES IN THE STATE OF NEW YORK.

That on September 26, 2019 at 08:00 AM at

221 JEFFERSON AVE #1
BROOKLYN, NY 11216

deponent served the within SUMMONS; PLAINTIFF'S COMPLAINT FOR (1) COPYRIGHT INFRINGEMENT; AND (2) VIOLATIONS OF
THE DIGITAL MILLENIUM COPYRIGHT ACT* on JONATHAN LEMZE therein named,

AFFIXING TO __ by affixing a true copy of each to the door of said premises, which is the Defendant's last actual address within the

DOOR, state. Deponent was unable, with due diligence to find the Defendant or a person of suitable age and discretion,
thereat, having cailed there on
September 20, 2019 AT 11:05 AM September 23, 2019 AT 1:28 PM
September 26, 2019 AT 8:00 AM

MAILING Deponent enclosed a copy of same in a postpaid wrapper properly addressed to the Defendant at the Defendant's

last known residence at

221 JEFFERSON AVE #1
BROOKLYN, NY 11216

and deposited said wrapper in a post office or official depository under exclusive care and custody of the United
States Postal Service within New York State on September 30, 2019 by REGULAR FIRST CLASS MAIL in an
envelope marked PERSONAL & CONFIDENTIAL and not indicating on the outside thereof, by return address or
otherwise, that the communication is from an attorney or concerns an action against the person to be served.

*(17 U.S.C. J 1202); RULE 73 NOTICE; MANDATORY REQUIREMENTS FOR INITIAL STATUS
CONFERENCE

 
 
     
  

Sworn to me on: September 30, - 6 ole ZL.
VINETTA BREWER
Notary Public, State of New York EDDIE GARAY

 
 
 

RALPH J MULLEN
Notary Public, State of Ne

JOSEPH KNIGHT
Notary Public, State of New York

No. 01KN6178241 No, 01MU6238632 "Na, 4949206 : .
Qualified In New York County Qualified in Queens County Qualified in Bronx County License #: 2090356
Commission Expires Novernber 26, 2023 Commission Expires April 11,2023 Commission Expires April 3, 2023 invoice #: 729911

UNITED PROCESS SERVICE, INC., 3RD FLOOR, 315 BROADWAY, NEW YORK, NY 10007 - (212) 619-0728 NYCDCA#1 102045
